DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 12/06/2021, is acknowledged.

3.  Claims 1-11 are pending.

4.  Applicant’s election with traverse of Group I, claims 1-4 and 6-44 (now claims 1-4) directed to a method for preventing or treating HCC negative for HBV/HCV infection (NBNC-HCC) in a subject, comprising administrating to the subject a modulatory agent to control the genetic alteration of lipid homeostasis associated genes and the species of anti-CD36 antibody, filed on 12/06/2021, is acknowledged.   

Applicant’s traversal is on the grounds that it should be no undue burden on the Examiner to consider all claims in the single application.  This is not found persuasive because Applicant’s inventions do not contribute a special technical feature when viewed over the prior art they do not have a single general inventive concept and so lack unity of invention.

The requirement is still deemed proper and is therefore made FINAL.

 
5.  Claims 3-4 (non-elected species) 5-11 (non-elected Group) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

6. Claims 1-2 are under examination as they read on a method for preventing or treating HCC negative for HBV/HCV infection (NBNC-HCC) in a subject, comprising administrating to the subject a modulatory agent to control the genetic alteration of lipid homeostasis associated genes and the species of anti-CD36 antibody.
 
7.  Applicant’s IDS, filed 4/03/2020, is acknowledged. 

8. Claim 1 is objected to because the claims is missing the preposition “to” after “administrating”.
 
9. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


10.  Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


The claims recite “a modulatory agent to control the genetic alteration of lipid homeostasis associated genes” in claim 1 as part of the invention.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of control the genetic alteration of lipid homeostasis associated genes comprising CD36 amplification.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

The claims are directed to the use of a genus of modulatory agents comprising CD36 amplification to control the genetic alteration of lipid homeostasis associated genes.  

The specification at [0007] discloses the modulatory agent is aimed to suppress CD36 overexpression.   In an illustrative embodiment of present invention, the modulatory agent is an anti-CD36 antibody.  Fig. 3B is the immunohistochemical staining using anti-CD36 antibodies to detect CD36 protein expression in the sample from case 235.  As shown in Fig. 3, anti-CD36 antibodies are able to strongly stain cancer20 cells (Fig. 3C) in the tumor tissues, which suggest that CD36 protein is overexpressed in the HCC cancer cells. However, by comparison, the CD36 protein is found to be abundantly expressed in the sinusoid endothelial cells, while benign hepatocytes show only very weak CD36 expression (Fig. 3D). The sinusoid endothelial cells in the non- tumor tissue samples are used as an internal positive control [0054]. 


[0016] Fig. 7A-7D show the effect of anti-CD36 antibody on HCC cell growth. (A) The cell viability of three HCC cell lines is found to be significantly reduced in the presence of 40 g/ml of anti-CD36 antibodies for 72 hours. (B) The effect of anti-CD36 antibody treatment on HuH-7 cell viability is dose dependent. C) After undergoing 20 g/ml anti-CD36 antibody treatment, the cell viability of HuH-7 cells is reduced in a time- dependent manner. (D) The apoptosis ratio of the HuH-7 cells is increased in the presence of 40 g/ml anti-CD36 antibody as compared to the control antibody (IgG). For all graphs, error bars indicate mean I s.d. Significance levels are 

[0055] As showed in Fig. 4, consistently CD36 gene amplification is detected in 25% 
of these HCCs and more common in the NBNC-HCC samples than in the HBV-HCC samples. Next, the genotype data from the ICGC and TCGA databases are investigated and the copy number changes in CD36 and ABCG4 are obtained. As shown in Fig. 5, CD36 gene amplification and ABCG4 gene deletion are detected in 15.6% and 10.3% of30 the ICGC HCC samples, respectively, and in 15.3% and 9.7% of the TCGA HCC13WO 2019/071169 PCT/US2018/054672  samples, respectively. Thus, the information available in public genomic data repository provides independent evidence that supports our conclusion that these two lipid  homeostasis genes play a significant role in HCC oncogenesis. 

[0056] Based on the fact that CD36 is involved in the transport of lipid into5 hepatocytes, and the report that CD36 plays a role in tumor metastasis (Nath, A. & Chan, C. Sci Rep. 6, 18669, 2016), the impactful effects of CD36 amplification and/or ABCG4 deletion on the clinical features of HCC and on outcome of the patients are further investigated in this example. As shown in Fig. 6A, patients with both CD36 amplification and ABCG4 deletion have a median survival of 1385 days, which is significantly shorter10 than that of patients with only CD36 amplification (2344 days) or ABCG4 deletion (2045 days) (P < 0.0001). Consistently, it is found that CD36 amplification is associated with high a-fetoprotein level (see, Table 3) and that tumor size is significantly increased in HCCs that contained both CD36 amplification and ABCG4 deletion (Fig. 6B). 

[0057]  Genetic alterations that affect CD36 and/or ABCG4 will impact on the lipid homeostasis pathways and this might play a role in HCC oncogenesis. We anticipate that20 medicines targeting the lipid metabolism pathways should be able to be developed to treat HCC patients with CD36 amplification and/or ABCG4 deletion. 

[0058]  Example 3. anti-CD36 antibodies inhibited the growth of HCC cell lines 
[0059]  A recent study has reported that CD36 is a marker of metastatic cells. We hypothesize that anti-CD36 antibodies, by blocking lipid uptake in liver cancer cells,25 would be able to inhibit cell growth. Based on this, experiments using cultured liver  cancer cells are carried out in this example. 
 
[0061] As shown in Fig. 7, the addition of anti-CD36 antibodies at a concentration of 40 g/ml for 72 hours reduces the cell viability of the HuH-7, HepG2, and Hep3B cell lines (Fig. 7A). When using HuH-7 cells, the effect of the anti-CD36 antibodies is found to be concentration dependent (Fig. 7B) and time dependent (Fig. 7C). 

 Besides anti-CD36 antibody, anti-CD36 antibodies (Cayman, CAY- 188150) (Spec p. 15, [0060], the specification does not describe the complete structure of an agent that control the genetic alteration of lipid homeostasis associated genes, including the alteration of CD36 

While the specification describes the sequence of CD36 [0033]-[0036], the specification does not describe any correlation between the sequence and the structure of any agent that control the genetic alteration of lipid homeostasis associated genes, including the alteration of CD36 amplification. 

The specification fails to describe methods of screening agents for control the genetic alteration of lipid homeostasis associated genes, including the alteration of CD36 amplification,. Import tingly, there is no information regarding what structural features would likely be associated with such control the genetic alteration of lipid homeostasis associated genes, including the alteration of CD36 amplification.  Thus, the specification does not disclose a correlation between an a modulatory agent for controlling the genetic alteration of lipid homeostasis associated genes, including the alteration of CD36 amplification and the structure of a putative modulatory agent. 

The level of skill and knowledge in the art is that there are no known modulatory agents that control the genetic alteration of lipid homeostasis associated genes, including the alteration of CD36 amplification and no known correlation between any structural component and the ability to control the genetic alteration of lipid homeostasis associated genes, including the alteration of CD36 amplification.  Thus, the disclosure does not allow one of skill in the art to visualize or recognize the structure of any modulatory agent required to practice the claimed method.  Accordingly, one of ordinary skill in the art would conclude that the applicant would not have been in possession of the claimed method of using a modulatory agent that control the genetic alteration of lipid homeostasis associated genes, including the alteration of CD36 amplification because a modulatory agent possessing the desired activity required to practice the method is not adequately described and was not known in the art.

Possession is not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Sufficient description to show possession of such a genus may be achieved by means of a recitation of a representative number of modulatory agents that control the genetic alteration of lipid homeostasis associated genes, including the alteration of CD36 amplification, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. See Eli Lilly, 119F.3d at 1568, 43 USPQ2d at 1406.  Thus, under Lilly and its progeny, their Specification would not have shown possession of a sufficient number of sequences failing within their potentially large genus to establish possession of their claimed genus.  Cf. Enzo, 323 F.3d at 964, 63 USPQ2d at 1612 (“if the functional characteristic of … binding to [EphrinB2] were coupled with a disclosed correlation between that function and a structure that is sufficiently known or disclosed,” the written description requirement may be met).

Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).


The specification only discloses one single antibody, anti-CD36 antibodies (Cayman, CAY- 188150), within the claimed genus of modulatory agent to control the genetic alteration of lipid homeostasis associated genes including the genetic alteration in CD36 amplification.  With respect to representative number of species, see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014).
     Also, see MPEP 2163 II(A)(3)(a))(ii):

A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).



     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.

     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

In contrast to applicant’s reliance of describe the epitope of the CD36 in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen, one or more functions recited in claims 1-2,  there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-CD36 antibodies to demonstrate possession.  Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

There is no evidence that knowledge of the chemical structure of an antigen gives the required kind of structure identifying information about the corresponding antibodies Applicants attempt to describe the invention by describing something that is not the invention: viz., the antigens to which the antibodies may bind.   There nothing in the disclosure that describes the antibodies as required by the test set forth in Ariad.

However, the anti-CD36 antibodies are required to practice the invention.  The specification fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired therapeutic properties. Applicant is merely rely on the identification of CD36 as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite a general antibody, but an antibody having a specific desired activity. However, Federal Circuit clarification of the law of written description as it applies to antibodies. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).

The claims are directed to a genus of anti-CD36 antibodies. However, Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 

Moreover, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-CD36 antibodies to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function.
For instance, citing to Centocor, the Court analogized an antigen and antibody to a lock and a key.  For an antigen where there is only a finite number of binding antibodies, discovering those antibodies may be routine and conventional, and description of the antigen alone may be sufficient.  By contrast, for antigens with millions of keys, or millions of potentially binding antibodies, description of the antigen and even a couple of examples may be far from sufficient.
Artisans are well aware that knowledge of a given antigen (for instance CD36) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al (J Mol Biol. 2003 Nov 14;334(1): 103-18) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the FICDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al (Protein Eng Des Sel. 2009 Mar;22(3):159-68) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al (J Immunol. 2004 Dec 15; 173(12):7358-67) disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of 26 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).
Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of  relevant identifying characteristics for the broadly claimed class of anti-CD36 antibodies, including the claimed functional characteristics set forth in Claims 1-2, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims.  AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014), MPEP 2163.
The specification at best describes plan for making anti-CD36 antibodies and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).


Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 


11.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DePeralta et al (Cancer. 2016 Apr 15; 122(8): 1216–1227) as evidenced by Moon et al (J Diabetes Complications. 2017 Jan;31(1):21-30, Epub Sept. 2016).

DePeralta et al have shown that the low-dose DEN rat model with recurrent DEN administration closely recapitulates human hepatocarcinogenesis with the development of fibrosis (8 weeks), cirrhosis (12 weeks), and ultimately HCC (i.e., NBNC-HCC) (see page 9, 2nd ¶ under Discussion). DePeralta et al teaches the use of metformin in preventing HCC development by suppressing hepatic progenitor cell activation in a rat model of cirrhosis.  DePeralta et al teach that diabetes and obesity have emerged as important risk factors for non-alcoholic fatty liver disease (NAFLD) and non-alcoholic steatohepatitis (NASH), and together are thought to account for 37% of HCC cases not associated with viral hepatitis (aka. NBNC-HCC) (see page 2, 1st ¶). DePeralta et al teaches that prolonged metformin exposure was safe and associated with decreases in fibrotic and inflammatory markers especially when administered early at the first signs of fibrosis. In addition, early metformin treatment led to a 44% decrease in HCC incidence, while tumor burden was unchanged when metformin was administered at the first signs of cirrhosis. Interestingly, activation of the hepatic progenitor/stem cell compartment was first observed at the onset of cirrhosis and therefore only early metformin treatment suppressed receptor for advanced glycation end products and inhibited the activation of hepatic progenitor cells (abstract).  DePeralta et al teaches that Tajima et al. found that metformin decreased HCC incidence when administered concurrently with high fat diet for 60 weeks; however, metformin failed to protect against liver tumorigenesis if treatment was delayed until week 30. While the efficacy of metformin is probably dependent upon both the amount of underlying disease present at the time of treatment in addition to the duration of treatment, our study definitely provides further evidence that early and long-term treatment with metformin is a promising strategy in the prevention of tumors within the liver, its main site of action.

While DePeralata  reference is silent with respect to that agent/metformin control the CD36 amplification of lipid homeostasis associated genes in claims 1-2, Moon et al teach that metformin suppressed CD36 expressing and inhibited CD36-mediated free fatty acid influx (see abstract, Fig. 8 and Conclusion).

The reference teachings anticipate the claimed invention.

13.  Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al (ANTICANCER RESEARCH 35: 5047-5054 (2015)) as evidenced by Moon et al (J Diabetes Complications. 2017 Jan;31(1):21-30, Epub Sept. 2016).  


Jang et al teach the use of metformin in patients with hepatocellular carcinoma receiving radiotherapy was associated with higher overall survival (see abstract).  Table 1 shows that NBNC-HCC patients receiving metformin. Jang et al teach that metformin has been clinically associated with potential anti-tumor effects.  A meta-analysis suggested that metformin might reduce the overall incidence of cancer including HCC (page 507, right col., 2nd ¶).




The reference teachings anticipate the claimed invention.

 
14.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


15.  Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over  DePeralta et al (Cancer. 2016 Apr 15; 122(8): 1216–1227) or Jang et al (ANTICANCER RESEARCH 35: 5047-5054 (2015)) each in view of Moon et al (J Diabetes Complications. 2017 Jan;31(1):21-30, Epub Sept. 2016), Nath et al (Scientific Reports, 5:14752, IDS) and Pascual et al (Nature volume 541, pages41–45 (2017), Published: 07 December 2016) or US 20120028359 (of record).

The teachings of DePeralta et al and Jang have been discussed supra.

The reference teachings differ from the claimed invention in that the agent is anti-CD36 antibody (elected species).

Moon et al teach that metformin suppressed CD36 expressing and inhibited CD36-mediated free fatty acid influx (see abstract, Fig. 8 and Conclusion).

Nath et al teach that elevated free fatty acid uptake via CD36 promotes epithelial-mesenchymal transition (EMT) in hepatocellular carcinoma (HCC).  In particular, HCC progression via induction of epithelial-mesenchymal transition (EMT) is closely associated with the expression of CD36/fatty acid translocase and elevated free fatty acid (FFA) levels. Treatment of human liver cancer cell lines with FFAs exacerbated the EMT phenotype, whereas chemical inhibition of CD36 mitigated these effects.  These results provide the first direct evidence associating CD36 and elevated FFAs with HCC progression (abstract).  Alterations in CD36 expression could be involved in enhancing the uptake of FFA into the livers of obese HCC patients (page 2, top ¶).  Nath teaches that inhibition of CD36  with sulfo-N-succinimidyl oleate (SSO) resulted in reduced migration in liver cancer cells, confirming a critical role of the fatty acid uptake protein in the progression of the EMT program, wherein the SSO binds irreversibly to the CD36 receptor and inhibits fatty acid uptake (see page 12, 2nd ¶).




Pascual et al use neutralizing antibodies to block CD36, JC63.1 causes almost complete inhibition of metastasis in immunodeficient or immunocompetent orthotopic mouse models of human oral cancer, with no side effects. Clinically, the presence of CD36+ metastasis-initiating cells correlates with a poor prognosis for numerous types of carcinomas, and inhibition of CD36 also impairs metastasis, at least in human melanoma- and breast cancer-derived tumours. Together, our results indicate that metastasis-initiating cells particularly rely on dietary lipids to promote metastasis (abstract).  Pascual et al teach that the therapeutic significance of their findings provides several lines of evidence suggest that CD36+ cells constitute a general mechanism of metastasis.  Besides their results in OSCC, CD36 promotes motility of hepatocellular carcinoma cells (see page 44, left col., 2nd ¶).

The `359 publication teaches and claims a composition for treating or preventing obesity or obesity related disease, the composition comprising an inhibitor that prevents synthesis of a fatty acid that is specifically over-expressed in the gender-specific serum, wherein the fatty acid comprises one or more selected from the group consisting of a fatty acid selected from arachidic acid (C20:0) and eicosadienoic acid (C20:2n); derivatives of these fatty acids, and salts of these fatty acids, wherein the inhibitor comprises a FAT/CD36 inhibitor, wherein the FAT/CD36 inhibitor is selected from the group consisting of siRNA that inhibits expression of a FAT/CD36 gene and an antibody that specifically bonds to the FAT/CD36 gene (see published claims 12-16).  Rabbit polyclonal IgG CD36 sc-9154 [0112].

Those of skilled in the art would have had a reason to use the anti-CD36 antibody taught  Pascual and `359 references as a substitute for the metformin compound in the treatment of NBNC-HCC taught by DePeralta and Jang references because, like the compounds taught by DePeralta and Jang references, anti-CD36 antibodies suppress CD36 expressing and inhibit CD36-mediated free fatty acid influx and inhibit the motility of hepatocellular carcinoma cells. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).  

"[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007).

 
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


 
16.  No claim is allowed.

17.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

(i) Salomao et al (Human Pathology (2012) 43, 737–746) teach that steatohepatitis (liver fat deposit) and metabolic syndrome are increasingly recognized as important risk factors for development of hepatocellular carcinoma (HCC).  Hepatocellular carcinomas showing a “steatohepatitic” histologic phenotype are strongly associated with underlying steatohepatitis and metabolic syndrome. This association further supports a possible role of steatohepatitis in human hepatocarcinogenesis (abstract). Salomao et al although conditions such as chronic viral hepatitis B and C, alcoholic liver disease (ALD), and hemochromatosis, among others, are generally regarded as established risk factors for HCC, there is now compelling evidence to suggest that nonalcoholic fatty liver disease (NAFLD) may represent the underlying etiology of HCC in a significant number of cases [5,6], sometimes in the absence of cirrhosis [7,8]. Recent studies also indicate that obesity [9,10] and diabetes [11,12] may be independent risk factors for HCC (page 738, left col., top ¶).   Salomao et al teach that although mounting evidence that a significant association between HCC and NAFLD/metabolic syndrome exists [5-12,25,26,28-33], the precise contribution of steatohepatitis itself is still unclear, as the vast majority of HCCs in this population arise in the setting of cirrhosis—a strong, independent risk factor. In this regard, the identification of an unusual histopathologic variant of HCC that occurs almost exclusively in association with underlying steatohepatitis (with or without coexisting chronic viral hepatitis) represents additional evidence to suggest a possible role of this disease in liver carcinogenesis.

(ii) Hines et al (The American Journal of Pathology 179, no. 6 (December 2011): 2855-2865.)  teaches that nonalcoholic fatty liver disease (NAFLD), the hepatic manifestation of these disorders, increases risk of hepatocellular carcinoma (HCC). However, mechanisms linking hyperinsulinemia to NAFLD and HCC require clarification.   Male AB6F1 (A/JCr dam x C57BL/6 sire) mice developed spontaneous insulin resistance, NAFLD and HCC without obesity or diabetes.  Hines interrogated mechanisms of insulin-associated hepatocarcinogenesis. Steatotic hepatocytes exhibited adipogenic transition characterized by vacuolar metaplasia and upregulatation of fatty acid translocase (CD36) (abstract). The model exhibits strong parent-of-origin effects encoded predominantly within the somatic genome, suggesting involvement of  imprinted genetic elements that may serve as useful biomarkers and/or interventional targets (pages 3-4, bridging sentence).  

(iii) Tajima et al. Metformin prevents liver tumorigenesis induced by high-fat diet in C57Bl/6 mice.  Am J Physiol Endocrinol Metab. 2013 Oct 15;305(8):E987-98.




18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 25, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644